J


    2eptember 2,    2015



    ASEL ACOSTA, CLERK
    TEXAS COURT OF CRIMINAL APPEALS
    OFFICE OF THE CLERK
    P.O. Box12308, Capitol Station
    Austin, Texas  78711


    In· re:   Ex parte Jo'seph Johnson,      Jr.   Trial Court No. 1234108


    To the Hon.    Abel Acosta,

         Enclosed please find for fil±ng and action my "Writ of Manda-
    mus'' filed wh~re the county Clerk has apparently not forwarded
    my Writ as Law requires from the letter I received from your office
    Sept. 1, 2015.       As I received my copy of the States Answer back in
    July. I   just assumed a copy was being sent to the Court of Criminal
    Appeals,    though   ili~th   the issue of corruption and alter   documenta:~

    tion by the Harris County judicial officials I can understand the
    reason for not forwarding the Writ.
         I ask that you please notify myself up receipt and filing of
    this action.




    Jo~6aNs 7~R.                  1758171
    C. T. Terrell
    1300 FM655
    Roshaion, Texas        77583
j


                               TEXAS COURT OF CRIMINAL APPEALS
                                              AUSTIN,       TEXAS




    EX PARTE                                            §
    JOSEPH JOHNSON,           JR.,                      §            WRIT NO.
                            Petitioner                  §


                                            WRIT OF MANDAMUS


    BEFORE THE COURT:

          C0 ME S N0 W JO S E P H J 0 HNS 0 N , J R . ,      Pe t i t i o n e r · p r o s e , a n d f i l e s

    this his      "Writ of Mandamus" in the· above styled cause where the

    County of conviction has refused,                       pursuant to Notice from the

    Clerk of the Court,              to forward Petitioner's Art. 11.07 Writ of

    Habeas Corpus to the Court.                  Pursuant to a letter from Brenda

    McNeal,     Deputy Clerk of Harris County,                        Texas,    Petitioner's Writ

    was received June 8,              2015,    although Petiticrner had filed/mailed

    it in mid May,          2015.     Trial Court NO. 12341 08-B

          On July 13, 2015,               Petitioner received trhe                "Stat~'s       Answer

    and Order'' to which             h~   immediately filed a rebuttal.                       On July 14,

    2015,    Petitioner received a signed copy of same showing that Judge

    Kroeker had signed off on the "State's Proposed Finding's of Facts

    Co nc l u s i o n s o f L a w , a n d 0 r d e r " J u l y 6 , 2 0 1 5 .     If this was the case

    then Petitioner's Writ of Habeas Corpus should have arrived in

    the Office of the            Cle~k      of the Court of Criminal Appeals at or

    about the same time as Petitioner received his copy ..
                                                                 \

          On August 16, 2015,               having received No· Notice by "White Card"

    that the Writ had been received and filed for review on the new

    issues of Constitutional violation,                       Petitioner forwarded a letter




                                                        1
to Abel Acosta,      Clerk,     on the matter.     On August 25,         2015,   Mr.

Acosta returned a reply letter to Petitioner which he received

on September 1,      2015,    stating his office has NO record of having

ever    receiv~d   said Writ.      As of the preparation of this document it

has now been 87 days,         52 days longer than allowed           ~y    Law,   since

the county received Petitioner's Writ.

       WHEREFORE; Petitioner would so pray this Honorable Court to

GRANT him his Writ and enter an Order for the Clerk of the Court

to Notify the Clerk of the Harris County District Clerk's Office

to forward Petitioner's Art. 11.07 Writ of Habeas Corpus and all

Court documents to the Court of Criminal Appeals for review of

the issues"post haste.

       Further Petitioner prayeth not.

                                                   Respectfully submitted,




                                UNSWORN DECLARATION

       I,   Joseph Johnson,     Jr.,     TDCJ No. 1758171, being         pr~sently

restrain~d      of my liberty      ~n    violation of 18 USC §241, at the C.T.
Terrell unit located at 1300 FM 655,              Rosharon,   Texas 77583 in
Brazoria County, declares under penalty of perjury thta the fore-
going document is true and correct toithe best of my knowledge.

Signed this the      _,_.-~~~·--~----   day of September,   2015.




                                        2